Title: To James Madison from William Smyth, 5 June 1815
From: Smyth, William
To: Madison, James


                    
                        
                            Sir.
                            Washington June 5.th 1815.
                        
                        After suffering the privations of three campaigns two hard winters on the frozen lines of Canada and cripled by wounds at taking York I am left out of the peace arraignment to make way for Frenchmen Irishmen & Englishmen who have done no fighting nor suffered either by wounds or privation of a camp men retained and offices given them for Support. These are facts for I know the three men personally & Individually can give their names & places. I defy the army or world to say or shew what they have done or merited to the exclusion of natives who have behaved honorably & deservd well of their Country. Now Sir what am I to do for a support, I have no trade, no profession, or fund, on which to live. When Foreign flatterers and Sycophants are supported by Governmt must the honorable natives beg their Bread? Forbid it Heaven! Forbid it my Country! I choak with utterance, my Heart bleeds at the thought of such injustice—all I ask for is a support for having so often exposed & hazzarded my life and loosing the use of one arm in Supporting the honor of my Country & the administration some littl[e] office in preference to men who have done nothing to merit such places. Mr. Blackledge, Blunt & Colo. Pasteur late members of Congress

& my State of N. Carolina can give satisfactory Letters. Very respectfully I have the Honor to be yr. Obt. Set
                        
                            Wm. Smythlate Capt. 1st. R. Rgt
                        
                        
                            P.S. Captain Larrabee is retained with one arm as asst. Inspector. I am not as badly cripled as he & solicited a Similar appoint. before the peace. I prisume I am as fully qualified as he is to execute such duties. I can still write as good & much better hand & have seen as much service as he has. Such an apptt. I should have been glad to have gotten & retained.
                            
                                W Smythlate Capt. 1st R. Regt.
                            
                        
                    
                    
                        An Indian agency would suit my lame arm as I cannot do much writing an agency some where in the South western Territory.
                    
                